—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 9, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is, affirmed.
Contrary to the defendant’s contention, the testimony adduced by the People established his involvement in the uncharged crime of selling marijuana. This testimony was properly admitted as it was highly probative of the defendant’s motive for committing the murder (see People v Porter, 256 AD2d 363, 364; People v Collins, 220 AD2d 610, 611; People v Moore, 213 AD2d 496). Accordingly, the trial court properly denied the defendant’s request for a mistrial or to strike the testimony. Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.